DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/21/2022, with respect to the 35 U.S.C. 101 rejections of claims 7-12 have been fully considered and are persuasive in view of the amendment filed on 06/21/2022.  The 35 U.S.C. 101 rejections of claims 7-12 have been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 8-12 are objected to because of the following informalities: the claims recite “The at least one tangible machine-readable medium of claim 7”, but however claim 7 recites “at least one non-transitory tangible machine-readable medium. Thus, for purpose of clarification, it is suggested to change “The at least one tangible machine-readable medium of claim 7” in claims 8-12 to “The at least one non-transitory tangible machine-readable medium of claim 7”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 7, the claims recites “computing a processing load weight of at least one queue of a packet processing system based on the processing load weight of the received packet and a processing load weight of at least one packet assigned to the at least one queue...” However, the original specification (see specification of US application No. 16/160,096) discloses on paragraphs [42, 43, 48]:
[0042] Load balancer 504 receives incoming data 502 (such as packets and/or associated metadata, for example) from classifier 503. Load balancer 504 determines which queue of consumer queues CQ1 204, CQ2 206, CQ3 207, . . . CQN 208 is to receive a new packet for processing by assigned worker cores 210, 212, 213, . . . 214, respectively.
[0043] In this example, CQ1 204 has five entries, each entry having a normal processing weight of 1. Thus, at this point in time CQ 1 204 has a length of 5 and a total processing weight of 5. CQ 2 206 has four entries, with three entries having a normal processing weight and one entry having a processing weight of 5. The packet in the entry with processing weight of 5 is expected to take five times longer to process as compared to a packet with a processing weight of 1. Thus, at this point in time CQ 2 206 has a length of 4 and a total processing weight of 8. CQ 3 207 has seven entries, each entry having a normal processing weight of 1. Thus, at this point in time CQ 3 207 has a length of 7 and a total processing weight of 7. Finally, CQ N 208 has eight entries, each entry having a normal processing weight of 1. Thus, at this point in time CQ N 208 has a length of 8 and a total processing weight of 8. With a traditional queue length-based load balancer, the next packet to be enqueued will get added to CQ 2 206 as this queue has the least number of queue entries (four in this example). But the newly queued packet to CQ 2 206 will experience higher latency because CQ 2 206 already has a packet in the queue with a processing weight of 5, which will take longer to process. With a processing weight-based load balancer of embodiments of the present invention, the next packet will be added to CQ 1 204 instead of CQ 2 206 because CQ 1 204 has a lowest total processing weight (e.g., 4) of any queue. This next packet will experience a lower latency as compared to the traditional queue length-based load balancer.
[0048] At block 608, load balancer 504 computes a total processing weight of each queue in a load balancing queue group. The total processing weight of a queue is the sum of the processing weights of all packets in the queue. At block 610, load balancer assigns the packet to the queue with the lowest total processing weight in the load balancing queue group.


	Therefore, the original specification only discloses computing a processing load weight of a queue by summing all of the processing weights of all packets in the queue, NOT including (i.e. based on) a processing weight of the received packet that has not being in the queue.  Thus, original specification has NOT disclosed “computing a processing load weight of at least one queue of a packet processing system based on the processing load weight of the received packet and a processing load weight of at least one packet assigned to the at least one queue”. Accordingly, the claims 1 and 7 have failed to comply with the written description requirement. The claims 2-6 and 8-12 which depended on claims 1 and 7, respectively, are also rejected since they are depended upon rejected claims set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop).
Regarding claim 1, Bishop teaches a method (a method for assigning work items, col. 20, lines 17-40) comprising:
assigning a processing load weight to a received packet based at least in part on a packet classification (assigning a processing weight to a received request/work item based on a request/work item classification, col. 18, lines 22-29), wherein a first packet classification assigns a different processing load weight to the received packet than that of a second packet classification (wherein the processing weight is assigned based on a complexity level (e.g. an estimated amount of time/resources required to perform work) of the request/work items, col. 18, lines 22-29, thus, a different processing load weight is assigned to another received request with different complexity level);
computing a processing load weight of at least one queue (each database server includes a queue for storing a set of work items for processing, col. 20, lines 15-42, col. 21, lines 41-67) based on processing load weight of the received packet and a processing load weight of at least one packet assigned to the at least one queue (determining whether a processing weight of a database server would exceed a maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 32-37); and
assign the packet to a queue of the at least one queue based on the computed processing load weight of the at least one queue (assigning the received (pending) packet/work item to the database server if the processing weight of the database server would NOT exceed the maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 17-37, col. 25, lines 6-10).
Regarding claim 13, Bishop teaches a system (a system for perform a method of assigning working items/requests, Fig. 7, 20-32) comprising:
circuitry (system including a scheduling/web server with a scheduler module, Fig. 7, 10) to classify a packet and assign a processing load weight to the packet based at least in part on the packet classification (assigning a processing weight to a received request/work item based on a request/work item classification, col. 18, lines 22-29), wherein a first packet classification assigns a different processing load weight to the packet than that of a second packet classification (wherein the processing weight is assigned based on a complexity level (e.g. an estimated amount of time/resources required to perform work) of the request/work items, col. 18, lines 22-29, thus, a different processing load weight is assigned to another received request with different complexity level); and 
circuitry (system including a scheduling/web server with a scheduler module, Fig. 7, 10) to compute a processing load weight of at least one queue (each database server includes a queue for storing a set of work items for processing, col. 20, lines 15-42, col. 21, lines 41-67) of a packet processing system (determining whether a processing weight of a database server would exceed a maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 32-37 and/or determining a total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32) and assign the packet to at least one queue based on the processing load weight of the at least one queue (assigning the received (pending) packet/work item to the database server if the processing weight of the database server would NOT exceed the maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 17-37, col. 25, lines 6-10, and/or based on the determined total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
Regarding claims 2 and 14, Bishop further teaches wherein the processing load weight of the at least one queue comprises a sum of processing weights of packets in the at least one queue (wherein the processing weight of the database server comprises a sum of processing weights of requests/work items in the database server, col. 20, lines 32-37, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
Regarding claim 19, Bishop further teaches comprising: assigning a processing load weight to a second received packet based at least in part on a packet classification of the second received packet, wherein the processing load assigned to the second received packet differs from the processing load weight assigned to the received packet (wherein the work items are assigned different weights based on the types of requests/complexity of requests associated with the work items, col. 18, lines 20-46 and Fig. 19A, 23).
Regarding claim 20, Bishop further teaches wherein the processing load weight of the packet and the processing load weight of the packet assigned to the at least one queue are different (wherein the processing weight of the request/work item and the processing weight of another request/work item assigned to the queue/server 1, are different, Fig. 23 and col. 18, lines 20-46).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) as applied to claims above, and further in view of US 2009/0259736 A1 to Chang et al. (hereafter refers as Chang).    
Regarding claims 3 and 15, Bishop further teaches wherein assigning the packet to a queue of the at least one queue based on the computed processing load weight comprises: determining a group of queues (identifying a set of database servers for processing the request, col. 17, lines 30-36, col. 17, lines 60-65, col. 24, lines 42-55); computing a processing load weight of at least one queue in the group of queues (determining a total processing weight of at last one the database server in the set of database servers, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32); and assigning the received packet to the at least one queue in the group of queues based on the computed processing load weight (assigning the received (pending) packet/work item to the database server based on the determined total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
However, Bishop does not explicitly teach determining a group of queues “based at least in part on the packet classification”.
Chang teaches a method comprising (a method for assigning request, paragraph [14, 16, 21]):
determining a group of queues based at least in part on a packet classification (determining a group of database servers based on a type of request, paragraphs [18, 21]); 
assigning a received packet to the at least one queue in the group of queues (assigning a received request to at least one database server in the group of database servers, paragraphs [16, 20, 21]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the group of queues based at least in part on the packet classification as taught by Chang, with the teachings of computing a processing load weight of at least one queue in the group of queues and assigning the received packet to the at least one queue in the group of queues based on the computed processing load weight as taught by Bishop, for a purpose of increase efficiency in assigning the received packet to the at least one queue, by identifying the set of queues based on the packet classification, thus reducing number of queues during the computing of processing load weight and assigning (see Chang, paragraphs [16, 20, 21]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) as applied to claims above, and further in view of US Patent No. 10,530,845 B1 to Golden.    
Regarding claims 4 and 16, Bishop further teaches classifying the received packet and assigning the processing load weight to the received packet assigning a processing weight to a received request/work item based on a request/work item classification, col. 18, lines 22-29), computing the processing load weight of the at least one queue (determining whether a processing weight of a database server would exceed a maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 32-37 and/or determining a total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32) and assigning the packet to the queue of the at least one queue based on the computed processing load weight of the at least one queue (assigning the received (pending) packet/work item to the database server if the processing weight of the database server would NOT exceed the maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 17-37, col. 25, lines 6-10, and/or based on the determined total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
However, Bishop does not explicitly teach “in parallel” with computing.
Golden teaches classifying the received packet (receiving a request for service and generating value for the request, Fig. 4, steps 402-406) in parallel (wherein the steps of load balancing is performed in parallel, col. 8, lines 50-62) with computing the  weight of the at least one queue and assigning the packet to the queue of the at least one queue based on the computed weight of the at least one queue (identifying state of each host and assigning the packet/request to the host based on the state of each host, Fig. 4, steps 412-418). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of classifying the received packet in parallel with computing as taught by Golden, with the teachings of Bishop, for a purpose of reducing waiting time and increasing efficiency in processing by allowing the functions to be performed in parallel (See Golden, col. 8, lines 50-62).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) as applied to claims above, and further in view of further in view of US 2015/0365227 A1 to Billau et al. (hereafter refers as Billau).
 	Regarding claims 5 and 17, Bishop further teaches comprising:
determining a packet classification of the received packet (determining a request type/nature for the request, col. 7, line 60 – col. 8, line 6, col. 16, lines 37-46, col. 18, lines 22-30) and
storing the packet classification and the processing load weight of the received packet (storing the nature of the request and the processing weight of the received packet/request, col. 7, line 60 – col. 8, line 6, col. 16, lines 37-46, col. 18, lines 22-30). 
	However, Bishop does not explicitly teach storing “in packet metadata”.
Billau teaches storing a packet information in packet metadata (storing packet information, such as type of data, in packet metadata, paragraph [0077]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of storing the packet information in packet metadata as taught by Billau, with the teachings of storing the packet classification and the processing load weight of the received packet as taught by Bishop, for a purpose of increasing efficiently in processing the packet/request, by including as much of the information as possible in the metadata of the packet/request (See Billau, paragraph [77]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) as applied to claims above, and further in view of further in view of US 2013/0047162 A1 to Stefanov et al. (hereafter refers as Stefanov).
Regarding claims 6 and 18, Bishop further teaches wherein the assigning a processing load weight to a received packet based at least in part on a packet classification comprises:
assigning the processing load weight to the received packet by searching (identifying the processing weight of the request based on pre-calculated weight for each request type, col. 18, lines 23-30); and
selecting the processing load weight associated with the packet classification (identifying the processing weight of the request based on pre-calculated weight for the particular request type, col. 18, lines 23-30).
	However, Bishop does not explicitly teach searching “a lookup table” that maps packet classifications to the weights and selecting the weight associated with the packet classification in “the lookup table”.
Stefanov teaches:
assigning a weight to a received packet by searching a lookup table that maps packet classifications to weights (identifying a weight of a task by searching a lookup table that maps task types to weights, paragraph [149]); and
selecting the weight associated with the packet classification in the lookup table (identifying a weight of the task based on the type of the task in the lookup table, paragraph [149]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of assigning a weight to a received packet by searching a lookup table that maps packet classifications to weights and selecting the weight associated with the packet classification in the lookup table as taught by Stefanov, with the teachings of the processing load weight of the received packet as taught by Bishop, for a purpose of increasing efficiently in identifying the weight of the received packet by simply searching a lookup table that maps packet clarifications to weights (See Stefanov, paragraph [149]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) in view of US 2009/0259736 A1 to Chang et al. (hereafter refers as Chang).   
Regarding claim 7, Bishop teaches a method:
assigning a processing load weight to a received packet based at least in part on a packet classification (assigning a processing weight to a received request/work item based on a request/work item classification, col. 18, lines 22-29), wherein a first packet classification assigns a different processing load weight to the received packet than that of a second packet classification (wherein the processing weight is assigned based on a complexity level (e.g. an estimated amount of time/resources required to perform work) of the request/work items, col. 18, lines 22-29, thus, different processing load weight is assigned to another received request with different complexity level);
computing a total processing load weight of at least one queue (each database server includes a queue for storing a set of work items for processing, col. 20, lines 15-42, col. 21, lines 41-67) based on processing load weight of the received packet and a processing load weight of at least one packet assigned to the at least one queue (determining whether a total processing weight of a database server would exceed a maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 32-37); and
assign the packet to a queue of the at least one queue based on the computed processing load weight of the at least one queue (assigning the received (pending) packet/work item to the database server if the processing weight of the database server would NOT exceed the maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 17-37, col. 25, lines 6-10).
However, Bishop does not explicitly teach “at least one non-transitory tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to perform” the steps.
Chang teaches at least one non-transitory tangible machine-readable medium comprising a plurality of instructions (medium for storing instructions, paragraphs [17, 18, 50]) that in response to being executed by a processor cause the processor to (wherein the instructions that in response to being executed by a processor cause the processor to perform the method steps, paragraphs [17, 18, 50]):
assign the packet to a queue of the at least one queue (assigning a received request to at least one database server in the group of database servers, paragraphs [16, 20, 21]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of at least one non-transitory tangible machine-readable medium comprising a plurality of instructions that in response to being executed by a processor cause the processor to perform the method steps as taught by Chang, with the teachings of method steps of assigning the packet to the queue as taught by Bishop, for a purpose of reducing complexity of a system and the method, by simply using the combination of non-transitory tangible machine-readable medium and the processor to perform the method steps (see Chang, paragraphs [17, 18, 50]).
Regarding claim 8, Bishop further teaches wherein the processing load weight of the at least one queue comprises a sum of processing weights of packets in the at least one queue (wherein the processing weight of the database server comprises a sum of processing weights of requests/work items in the database server, col. 20, lines 32-37, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
Regarding claim 9, Bishop further teaches wherein assigning the packet to a queue of the at least one queue based on the computed processing load weight comprises: determining a group of queues (identifying a set of database servers for processing the request, col. 17, lines 30-36, col. 17, lines 60-65, col. 24, lines 42-55); computing a processing load weight of at least one queue in the group of queues (determining a total processing weight of at last one the database server in the set of database servers, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32); and assigning the received packet to the at least one queue in the group of queues based on the computed processing load weight (assigning the received (pending) packet/work item to the database server based on the determined total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
However, Bishop does not explicitly teach determining a group of queues “based at least in part on the packet classification”.
Chang further teaches determining a group of queues based at least in part on a packet classification (determining a group of database servers based on a type of request, paragraphs [18, 21]); and
assigning a received packet to the at least one queue in the group of queues (assigning a received request to at least one database server in the group of database servers, paragraphs [16, 20, 21]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining the group of queues based at least in part on the packet classification as taught by Chang, with the teachings of computing a processing load weight of at least one queue in the group of queues and assigning the received packet to the at least one queue in the group of queues based on the computed processing load weight as taught by Bishop, for a purpose of increase efficiency in assigning the received packet to the at least one queue, by identifying the set of queues based on the packet classification, thus reducing number of queues during the computing of processing load weight and assigning (see Chang, paragraphs [16, 20, 21]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) in view of US 2009/0259736 A1 to Chang et al. (hereafter refers as Chang) as applied to claims above, and further in view of US Patent No. 10,530,845 B1 to Golden.    
Regarding claim 10, Bishop further teaches classifying the received packet and assigning the processing load weight to the received packet assigning a processing weight to a received request/work item based on a request/work item classification, col. 18, lines 22-29), computing the processing load weight of the at least one queue (determining whether a processing weight of a database server would exceed a maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 32-37 and/or determining a total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32) and assigning the packet to the queue of the at least one queue based on the computed processing load weight of the at least one queue (assigning the received (pending) packet/work item to the database server if the processing weight of the database server would NOT exceed the maximum weight value of the database server based on weight of the received (pending) packet/work item and all of the work items assigned to the database server, col. 20, lines 17-37, col. 25, lines 6-10, and/or based on the determined total processing weight of the database server, col. 21, lines 15-22, col. 24, line 43 – col. 25, line 32).
However, the combination of Bishop and Chang does not explicitly teach “in parallel” with computing
Golden teaches classifying the received packet (receiving a request for service and generating value for the request, Fig. 4, steps 402-406) in parallel (wherein the steps of load balancing is performed in parallel, col. 8, lines 50-62) with computing the  weight of the at least one queue and assigning the packet to the queue of the at least one queue based on the computed weight of the at least one queue (identifying state of each host and assigning the packet/request to the host based on the state of each host, Fig. 4, steps 412-418). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of classifying the received packet in parallel with computing as taught by Golden, with the teachings of combination of Bishop and Chang, for a purpose of reducing waiting time and increasing efficiency in processing by allowing the functions to be performed in parallel (See Golden, col. 8, lines 50-62).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) in view of US 2009/0259736 A1 to Chang et al. (hereafter refers as Chang) as applied to claims above, and further in view of further in view of US 2015/0365227 A1 to Billau et al. (hereafter refers as Billau).
 	Regarding claim 11, Bishop further teaches storing the packet classification and the processing load weight of the received packet (storing the nature of the request and the processing weight of the received packet/request, col. 7, line 60 – col. 8, line 6, col. 16, lines 37-46, col. 18, lines 22-30). 
	However, the combination of Bishop and Chang does not explicitly teach storing “in packet metadata”.
Billau teaches storing a packet information in packet metadata (storing packet information, such as type of data, in packet metadata, paragraph [0077]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of storing the packet information in packet metadata as taught by Billau, with the teachings of storing the packet classification and the processing load weight of the received packet as taught by combination of Bishop and Chang, for a purpose of increasing efficiently in processing the packet/request, by including as much of the information as possible in the metadata of the packet/request (See Billau, paragraph [77]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,984,011 B1 to Bishop et al. (hereafter refers as Bishop) in view of US 2009/0259736 A1 to Chang et al. (hereafter refers as Chang) as applied to claims above, and further in view of further in view of US 2013/0047162 A1 to Stefanov et al. (hereafter refers as Stefanov).
Regarding claim 12, Bishop further teaches wherein the assigning a processing load weight to a received packet based at least in part on a packet classification comprises:
assigning the processing load weight to the received packet by searching (identifying the processing weight of the request based on pre-calculated weight for each request type, col. 18, lines 23-30); and
selecting the processing load weight associated with the packet classification (identifying the processing weight of the request based on pre-calculated weight for the particular request type, col. 18, lines 23-30).
	However, the combination of Bishop and Chang does not explicitly teach searching “a lookup table” that maps packet classifications to the weights and selecting the weight associated with the packet classification in “the lookup table”.
Stefanov teaches:
assigning a weight to a received packet by searching a lookup table that maps packet classifications to weights (identifying a weight of a task by searching a lookup table that maps task types to weights, paragraph [149]); and
selecting the weight associated with the packet classification in the lookup table (identifying a weight of the task based on the type of the task in the lookup table, paragraph [149]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of assigning a weight to a received packet by searching a lookup table that maps packet classifications to weights and selecting the weight associated with the packet classification in the lookup table as taught by Stefanov, with the teachings of the processing load weight of the received packet as taught by combination of Bishop and Chang, for a purpose of increasing efficiently in identifying the weight of the received packet by simply searching a lookup table that maps packet clarifications to weights (See Stefanov, paragraph [149]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0304886 A1 discloses estimated current load value is a sum of the weights of the respective pending messages including the weight of the next message to be sent (paragraph [55]).
US Patent NO. 11,075,987 B1 discloses whether an additional load of request to a server is within a threshold value of the server (col. 14, lines 5-25).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 15, 2022